COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Bumgardner and Senior Judge Hodges
Argued at Chesapeake, Virginia


ALVIN L. RICKS, SR., S/K/A
 ALVIN LEROY RICKS, SR.
                                          MEMORANDUM OPINION * BY
v.   Record No. 0419-00-1                 JUDGE WILLIAM H. HODGES
                                               APRIL 3, 2001
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF SOUTHAMPTON COUNTY
                    Westbrook J. Parker, Judge

          Michael D. Eberhardt for appellant.

          Amy L. Marshall, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Alvin L. Ricks, Sr., appellant, appeals from a decision of

the trial court finding him guilty of second degree murder,

shooting into an occupied vehicle, and the use of a firearm in the

commission of a felony.    On appeal, he argues the trial court

erred in denying his motion to suppress evidence of statements he

gave to the police.   We affirm the decision of the trial court.

                                FACTS

     On November 29, 1998, an altercation occurred between

appellant's son, the victim, and several other men.   Later that

night, the victim was shot and killed.   Lieutenant J.B. Stutts was


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
assigned to assist in the investigation of the victim's homicide.

Stutts testified that he and five other officers went to

appellant's residence at about 3:10 a.m. on November 30, 1998 in

order to interview appellant as a suspect in the case.       Stutts

stated that, before he went to appellant's residence, he knew that

there had been an altercation between the victim and appellant's

son earlier that night.   He also knew that appellant had gone to

the sheriff's office to report the incident and that appellant was

upset about the altercation.   Stutts had information that

appellant owned a truck that was similar in appearance to a truck

that was seen near the area where the shot was fired, and he knew

that appellant had been looking for the victim at the Oak Trail

Apartments on the night the victim was shot.   Stutts also had

information that the police had interviewed a witness who had seen

appellant at the Oak Trail Apartments and who had possibly heard

appellant make a statement about the shooting.

     Detective Susan Story testified she interviewed Shenequa King

in the early morning hours of November 30, 1998.   King told Story

that she believed appellant was involved in the shooting based on

a statement another man heard appellant say.   King said she heard

that appellant said that he "got one" because he heard someone

yell, "Ow."   Story relayed this information to the officers before

they went to appellant's residence.    Story also testified that,

prior to going to appellant's residence, the officers knew that a



                               - 2 -
dispatcher at the sheriff's office had heard appellant say he

would take care of the matter himself.

     The officers transported appellant to the sheriff's office

where he gave several statements.   Appellant made a motion to

suppress the statements on the ground that the police arrested him

without a warrant and without probable cause.    The trial court

ruled that appellant was not arrested at his residence and that,

even if he was arrested at that time, the police had probable

cause to arrest him.   The trial court denied the motion to

suppress the statements.

                              ANALYSIS

     Appellant contends he was arrested at his home on November

30, 1998 without a warrant and without probable cause.

     The burden is on appellant to show that the trial court's

ruling constituted reversible error.     See McGee v. Commonwealth,

25 Va. App. 193, 197, 487 S.E.2d 259, 261 (1997) (en banc).        In

considering the trial court's denial of a motion to suppress, we

view the evidence in the light most favorable to the

Commonwealth, the party prevailing below.    Greene v.

Commonwealth, 17 Va. App. 606, 608, 440 S.E.2d 138, 139 (1994).

     Ultimate questions of reasonable suspicion and probable

cause involve questions of both law and fact and are reviewed de

novo on appeal.   McGee, 25 Va. App. at 197, 487 S.E.2d at 261.

We recognize, however, "'that a police officer may draw



                               - 3 -
inferences based on his own experience in deciding whether

probable cause exists'" and that we "'should give due weight to

a trial court's finding that [an] officer was credible and [his

or her] inference was reasonable.'"    James v. Commonwealth, 22
Va. App. 740, 743-44, 473 S.E.2d 90, 91 (1996) (citation

omitted).

     "A police officer may seize a person by an arrest only when

the officer has probable cause to believe that the person seized

has committed or is committing a crime."    Ewell v. Commonwealth,

254 Va. 214, 217, 491 S.E.2d 721, 722 (1997).   "'Probable cause

exists where "the facts and circumstances within [the arresting

officers'] knowledge and of which they had reasonably

trustworthy information [are] sufficient in themselves to

warrant a man of reasonable caution in the belief that" an

offense has been or is being committed.'"    Jefferson v.

Commonwealth, 27 Va. App. 1, 12, 497 S.E.2d 474, 479 (1998)

(citations omitted).   The arresting officer is permitted to act

based on probabilities, and is not required to rely upon "hard

certainties."   Carson v. Commonwealth, 12 Va. App. 497, 502, 404
S.E.2d 919, 922, aff'd on reh'g en banc, 13 Va. App. 280, 410
S.E.2d 412 (1991), aff'd, 244 Va. 293, 421 S.E.2d 415 (1992).

     The officers had probable cause to believe appellant was

criminally involved in the victim's murder when they went to

appellant's residence.   The officers knew appellant's son had

been involved in an earlier altercation with the victim.    They

                               - 4 -
knew that appellant had been very upset at the sheriff's office

earlier that night and that he had indicated he would take care

of the matter himself.   A truck similar to one owned by

appellant had been seen near the site of the shooting, and a

witness had told an officer that she had heard that appellant

said he "got one" because he heard the exclamation, "Ow."

     Clearly, this information was sufficient to cause the

officers to believe appellant had been involved in the shooting.

In addition, the information relied on by the officers was

trustworthy because it was based on information provided by a

police dispatcher and a police interview with a disinterested

witness, rather than a paid informant.    See Guzewicz v.

Commonwealth, 212 Va. 730, 735, 187 S.E.2d 144, 148 (1972)

("[W]e will not apply to citizen informers the same standard of

reliability as is applicable when police act on tips from

professional informers or those who seek immunity for themselves

. . . ."); Polston v. Commonwealth, 24 Va. App. 738, 745, 485
S.E.2d 632, 635 (1997), aff'd, 255 Va. 500, 498 S.E.2d 924

(1998) (if informer is a disinterested citizen or eyewitness of

a crime, it is permissible to infer that reasonable information

obtained from the citizen is reliable).

     Because the reliable information known by the officers

prior to the arrest was sufficient to provide probable cause to

believe appellant was involved in the crimes, the statements



                               - 5 -
appellant gave to the officers were properly admitted against

him at trial.   Accordingly, his convictions are affirmed.

                                                        Affirmed.




                               - 6 -